DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Newly submitted claims 7 (newly added in the claims submitted on 3/2/21) is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Newly added claim 7 is distinct and requires a different mode of operation than elected claim 1. This is because the invention of claim 1 requires a “cross direction” which is not required in the newly added method of claim 7.  Applicant previously argued the “cross-direction” is the “x-direction”, as submitted in the arguments filed 6/28/21 and discussed in the interview held 2/4/21 (interview summary mailed 3/18/21).  Likewise, claim 7 requires a “perpendicular” and “Poisson’s effect” which is not required in claim 1.  The “perpendicular” required in claim 7 can include both movement in the x direction (cross-direction) as well as the z-direction, therefore appears to be broader than the “cross direction”, corresponding to an ‘x-direction” movement, as previously argued by applicant. The methods of claims 1 and 7 therefore have a different mode of operation and restriction is proper. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation 7 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
3.	It is noted that applicant recites “the first and second members” claim 1 and 3 and “”third and fourth members” in claim 3 which recites the generic placeholder for claim interpretation under 112(f) with the functional language of “applying”. It appears as if applicant amended the claims to remove the term “insertion” in order to avoid claim interpretation under 112(f) as indicated in the office letter mailed 12/16/20.   However the term “insertion” was removed in the claim amendments submitted 3/2/21, however the term “member” is a generic placeholder not the term “insertion”.  In the arguments submitted 3/2/21, applicant indicated that 112(f) interpretation should not be applied since no functional language is associated with the generic placeholder.  However, the claim recites the functional language of “applying” corresponding to the members.  For the purpose of examination, since applicant has indicated on the record that applicant does not intend to invoke 112 6th paragraph, the recited limitations of the first, second, third and fourth member are not being interpreted as invoking 112 6th paragraph. 

                          Appropriate correction is required.


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaiho et al. (JP 2014094434A and the machine translation).

6.    	Regarding to Claim 1, Kaiho et al. teaches a manufacturing method for a connecting rod (100) [as described in paragraph 0016 of the machine translation of Kaiho et al, as well as can be seen from Figure 1 in Kaiho et al.], comprising:
applying a first tensile load (a preliminary load applied when mandrel (1a, 1b) and  wedge 3 is inserted into a wedge hole 2 of the mandrel and guide pin 15 is inserted into each bolt hole applying a preliminary load prior to a fracturing load, as described in paragraph 0023 in the machine translation of Kaiho et al.) to an end portion (an end portion where 101 is located, as described in paragraph 0016 in the machine translation of Kaiho et al.) of the connecting rod (100) in a cross direction (a direction of a normal force in a cross direction present when guide pins 15 are inserted into bolt holes) [note that Kaiho et al. discloses guide pins 15 that are inserted into bolt  
, wherein the end portion (an end portion where 101 is located) being a longitudinal end portion of the connecting rod (100)  having a through-hole (crank pin hole 103) [as described in paragraph 0016, as well as can be seen from Figure 1 in Kaiho et al. and Figure 1 below]; and the first tensile load causes a precompression (a preliminary load applied when mandrel 1a, 1b, wedge 2 and guide pin 15 is inserted into each bolt hole is inserted, as described in paragraph 0023 in Kaiho et al.) of the end portion (an end portion where 101 is located); and fracture splitting (applying a predetermined breaking load, as described in paragraph 0021 and 0023-0025 in the machine translation of Kaiho et al.) the end portion (end portion where 101 is located) into a rod portion (101b, as described in paragraph 0021 and 0025 in the machine translation of Kaiho et al.) of the connecting rod (100) and a cap portion (101a, as described in paragraph 0021 and 0025 in the machine translation of Kaiho et al.)  of the connecting rod (100) by applying a second tensile load (the predetermined breaking load, as described in paragraph 0024-0025 in the machine translation of Kaiho et al.) to the end portion (end portion where 101 is located) in a longitudinal direction (longitudinal direction of 100) in a state where the precompression is applied (the preliminary tensile load applied prior to fracturing, as described in paragraph 0023 in the machine translation of Kaiho et al.) to the end portion (end portion where 101 is located) [as described in paragraph 0021 and 0023-0025 in the machine translation of Kaiho et al.]. 
(a first and second 108, as described in paragraph 0021 in the machine translation of Kaiho et al. and can be seen from Figures 1-3 in Kaiho et al.)  that are separated from each other with the through-hole (103) interposed between the first and second bolt holes (a first and second 108) and extend in the longitudinal direction (longitudinal direction of 100) [as can be seen from Figures 1-3 in Kaiho et al.]; and when the precompression (the preliminary tensile load applied prior to fracturing, as described in paragraph 0023 in the machine translation of Kaiho et al.) is applied to the end portion (end portion where 101 is located), first and second members (a first and second guide pin 15 in Kaiho et al.) are inserted  into the first and second bolt holes (a first and second 108), respectively [as described in paragraph 0020 of the machine translation of Kaiho et al.], and apply the first tensile load (a preliminary load applied when mandrel (1a, 1b) and  wedge 3 is inserted into a wedge hole 2 of the mandrel and guide pin 15 is inserted into each bolt hole applying a preliminary load prior to a fracturing load, as described in paragraph 0023 in the machine translation of Kaiho et al.) in the cross direction (direction of normal force in cross direction present when guide pins 15 are inserted into bolt holes).   



7. 	Regarding to Claim 4, Kaiho et al. teaches the manufacturing method according to claim 1, wherein the cross direction (a direction of a normal force in a cross  is perpendicular to an axis direction (z-direction) of the through-hole (103) [as can be seen from Figure 1 in Kaiho et al.].


8.    Regarding to Claim 5, Kaiho et al. teaches the manufacturing method according to claim 1, wherein the cross direction (a direction of a normal force in a cross direction present when guide pins 15 are inserted into bolt holes) is along an axis direction (an x-axis direction) of the through-hole (103 in Kaiho et al.) [as can be seen from Figure 1 in Kaiho et al.]. 


9.    Regarding to Claim 6, Kaiho et al. modified by Yamada et al.  teaches the manufacturing method according to claim 1, wherein the first and second members (a first and second guide pin 15 in Kaiho et al.) are bar-shaped members [as can be seen from Figure 1-3 in Kaiho et al.. Note that the term “bar-shaped” is interpreted as being a piece of material that is longer than it is wide, as defined by Merriam-Webster online dictionary]  extending in axis directions (y-axis direction) of the first and second bolt holes (a first and second 108), respectively [as can be seen from Figures 1-3 in Kaiho et al.] 



Allowable Subject Matter

10.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to Claim 3, the prior art fails to disclose having a third and fourth members, the first and second members being inserted into the first and second bolt holes, respectively, from a first side, and the third and fourth member being inserted into the first and second bolt holes, respectively, from a second side.  In addition, there is no motivation to modify the prior art of record to include the recited method. 

Response to Arguments
11.	Applicant's arguments filed 7/30/21 have been fully considered but they are not persuasive. Applicant argues the restriction requirement of newly added claim 7. Applicant argues claims 1 and 7 are not independent or distinct and there is not a serious burden.  However, claims 1 and 7 have a different mode of operation and therefore distinct, as indicated above. 
 Applicant’s arguments regarding the prior art of Yamada et al. is considered moot since the reference is no longer being used in the current rejection.  
Applicants arguments regarding the prior art of Kaiho is moot in view of the new interpretation of the prior art, as rejected above.  Examiner has provided 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 

/NIRVANA DEONAUTH/Examiner, Art Unit 3726